Citation Nr: 1221739	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  04-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for left knee cystic degenerative lateral meniscus, status post arthroscopy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for right knee laxity with medial compartment space narrowing, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  It was most recently before the Board in December 2010, when it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, to obtain pertinent records from the Social Security Administration regarding one or more prior claims for disability benefits, followed by readjudication.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 21-4138, Statement in Support of Claim, executed by the Veteran on October 26, 2010, and received by VA on the same date, the Veteran advised VA of a change in his address, with the new mailing address being a physical address in Poland, Maine.  In subsequently compiled correspondence, VA did not make use of the new address, but instead made use of a previously provided address in Turner, Maine.  The Board's decision of December 2010 was mailed to the Veteran at an address in Auburn, Maine, and was returned by postal authorities as undeliverable and remailed in January 2011 to the Veteran at the address in Turner, Maine, which was not returned by postal authorities.  There remain questions as to whether the Veteran received the documents compiled by VA since December 2010, to include the supplemental statement of the case mailed in February 2012 to the Turner address, requiring remand.  Notice is taken that the virtual VA electronic file indicates that a VA employee attempted to contact the Veteran by telephone in December 2011 in order to verify his current address, but the Veteran was not at home and a message was left requesting the Veteran to contact his representative.  

The Veteran's virtual VA electronic record (e-folder) likewise indicates the existence of additional examination and treatment records which were not considered by the AMC either in its supplemental statement of the case of February 2012 or any prior decisional document, although they were noted to be in existence prior to the return of the case to the Board in March 2012.  See 38 C.F.R. § 19.31 (2011).  A VA examination was apparently conducted in December 2011, followed by a request for supplementary information in January 2012, and although the examination sought was for the low back, the actual examination report is not a part of the virtual VA electronic file and it cannot be otherwise ascertained whether pertinent data were obtained regarding the appellate issues involving the knees.  VA treatment records were obtained from the VA's Upstate New York Health Care Services division for the period from April 2009 to January 2011, which entailed pertinent entries as to one or both of the knees.  The virtual file likewise indicates that non-VA records were requested from Lisbon Family Practice, as well as Central Maine Medical Center, and while records from the latter were obtained as part of the submission of the Social Security Administration, it is unknown whether those records represent all available treatment records involving each knee.  Remand for consideration of those records by the AMC is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Ascertain the Veteran's current mailing address and ensure that he is provided a copy of all VA correspondence to him which was compiled since December 2010.  

2.  Associate with the Veteran's VA claims folder or electronic file (e-folder) all of the evidence referenced in the virtual VA e-folder as having been developed or received by VA since December 20, 2011, including but not limited to VA treatment records from the VA's Upstate New York Health Care Services division, a VA back examination of December 2011 and any addendum to that examination report, the rating decision of January 2012, and any pertinent records received from Lisbon Family Practice and Central Maine Medical Center.  

3.  Obtain for inclusion in the Veteran's VA claims folder or electronic file (e-folder) all pertinent VA treatment records, not already on file.  

4.  Undertake any other actions deemed necessary to ensure compliance with the VA's duties to notify and assist the Veteran.  

5.  Lastly, readjudicate the issues on appeal with consideration of all of the evidence referenced in the virtual VA e-folder as having been developed or received by VA since December 20, 2011, including but not limited to VA treatment records from the VA's Upstate New York Health Care Services division, a VA back examination of December 2011 and any addendum to that examination report, the rating decision of January 2012, and any pertinent records received from Lisbon Family Practice and Central Maine Medical Center.  If any benefit sought is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and afforded a reasonable period in which to respond, prior to returning the case to the Board for further review.  

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


